Title: From James Madison to Tobias Lear, 8 January 1802
From: Madison, James
To: Lear, Tobias


Sir
Department of State, January 8th. 1802.
My last was of the 24th day of November since which date I have received your several letters as far as No 18 inclusive.
The peace between France and England has been officially known here for several weeks, but the measures likely to follow this event in relation to St. Domingo have reached us no otherwise than in scattered indistinct and unauthentic reports. An early idea appeared in the London Gazette of a supposed understanding between the British and French governments in pursuance of which the latter was to be aided by the former in the means of transporting an effectual force to St. Domingo. Such a cooperation however has not been indicated by any event proceeding on the British side although it is not improbable that a complete subversion of the example so much dreaded by G. Britain may be favored by her. From France the accounts have been such as to leave little doubt that an expedition is in train which according to the latest and most respectable information will consist of a large body of troops to be commanded by General Bernadotte and accompanied by Beneger as prefect of the island. We are waiting with much anxiety for a further development of the plans and the precise objects which the French government means to pursue in this case.
In the present uncertainty nothing better can be done for the direction of your conduct than to assist your discretion by observing 1. that it is equally inconsistent with our duty and policy to take any step that would controvert or offend the authority of the French republic over St. Domingo or have the appearance of intermeddling in any manner in its affairs 2. that as far as these considerations will permit it is desirable on the part of the United States to avoid every unnecessary irritation or umbrage to the people of the island 3. that it being important to our commerce with the island itself as well as to a prompt redress where our vessels may be seized under false pretexts and carried into its ports that the interposition of our commercial agents should be at hand you will understand it to be the intention of the president that they should not leave the island as long as their functions can be safely usefully and satisfactorily exercised. But it is equally to be understood that in [case] scenes shall take place rendering their continuance dangerous to their persons or incompatible with the views above explained it will be proper for them not to remain in the island. As you will be most in a situation to form a just decision on these points you will take care to keep Mr. Dandridge and Mr. Caldwell informed of the conduct you mean to pursue and that they will be expected to make it the rule of their own; unless peculiar circumstances not foreseen here should induce you to advise a different conduct to one or both of them.
You will receive herewith sundry printed papers giving you the most interesting and recent occurrences & transactions among ourselves. With sentiments of great & sincere esteem & regard I remain Dear Sir Your Most Obedt. servt.
James Madison
 

   RC, four copies (DNA: RG 59, CD, Cap Haitien, vol. 4); letterbook copy (DNA: RG 59, IC, vol. 1). First RC in a clerk’s hand, except for closing paragraph and signature in JM’s hand; docketed by Lear. Second RC, marked duplicate by JM, is a letterpress copy of first RC. Third RC, in a clerk’s hand, signed by JM, and docketed by Lear, is marked triplicate by JM. Fourth RC is a letterpress copy of third RC. Italicized words are those encoded by JM’s clerk and decoded here by the editors using a key from the Lear family papers (owned by Stephen Decatur, Garden City, N.Y., 1958). The coded passages were decoded by Lear in a separate two-page transcript of the letter (DNA: RG 59, CD, Cap Haitien, vol. 4). Letterbook copy not encoded. Minor variations between the copies have not been noted.


   JM probably referred to his letter of 21 Nov. 1801.


   The Baltimore American and Daily Advertiser, 25 Nov. 1801, had cited a London newspaper report that the French government would be allowed to charter seventy British vessels to transport troops to Saint-Domingue.


   Encoded by JM’s clerk and decoded by Lear as “event.” Letterbook copy reads “overt.”


   Jean-Baptiste Bernadotte, who as commander of the Army of the West had supervised the preparations in Brittany for the embarkation of the troops destined for Saint-Domingue, was also reported to desire the command of the expedition; the post was eventually given to Napoleon’s brother-in-law, Charles-Victor-Emmanuel Leclerc (Gabriel Girod de l’Ain, Bernadotte, chef de guerre et chef d’Etat [Paris, 1968], pp. 167, 172, 182; Dunbar Plunket Barton, The Amazing Career of Bernadotte [Boston, 1929], p. 129). “Beneger” appears to be a misrendering of Bénézech.


   Word in brackets omitted in coding; supplied from letterbook copy.


   On 30 Jan. Lear wrote to Caldwell noting his receipt of JM’s letter on 28 Jan. (DNA: RG 59, CD, Cap Haitien, vol. 4).

